DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are pending.
Claims 8-13 are withdrawn from consideration.

Priority
This application is CIP of 15/601,361, which was filed on 22 May 2017.  

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 31 August 2020, 02 December 2020, and 02 February 2021 have been considered by the examiner.


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7, drawn to a method for operating electrical torque wrench and using torque measurements, classified in CPC B25B 23/1425 and G01L 3/00.
II.	Claims 8-13, drawn to a method for calibrating an electrical torque wrench, classified in CPC G01L 25/00.
•	Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reasons apply:
•	the inventions have acquired a separate status in the art in view of their different classification;
•	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
•	the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries);

•	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

During a telephone conversation with Joseph Walker on 31 August 2021, a provisional election was made without traverse to prosecute the invention of I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Objections
Claim 2 is objected to because of the following informalities: “external device” in line 3, and external device” in line 5 should both read “the external device”. Appropriate correction is required.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stencel et al. (US 2011/0093110 A1), hereinafter ‘Stencel’, in view of Nakagawa et al. (US 2006/0225519 A1), hereinafter ‘Nakagawa’. Stencel was cited in the information disclosure statements (IDS) submitted on 31 August 2020.

Regarding claim 1, Stencel teaches:
A method of configuring an electronic torque wrench, comprising: (Stencel: figures 1-2; [0005] “Accordingly, an electromagnetic-based local positioning system (ELPS) and a method are provided for using local positioning within a relatively confined work space, i.e., a work cell.”; [0007] “Within the scope of the present invention, the ELPS includes a handheld assembly tool, such as but not limited to the exemplary handheld torque wrench noted above, which is configured to execute the production process within the work cell.”; [0025] “The ELPS 50 may also include a fastener control unit (FCU) 25 when the tool 16 is configured as a torque wrench as shown, with the FCU connected to the tool via a cable 70.”) [The ELSP 50 including FCU 25, as illustrated in figure 2, reads on “an electronic torque wrench”.]
receiving a preset fastening task and a lock operation from an external device; (Stencel: [0009] “A host machine or host is in communication with the receptor(s) via the processing core.  The calculated position of the handheld tool may be compared to a corresponding programmed, required, or other expected position in a calibrated sequence.  A control unit, e.g., a fastener control unit (FCU) or other control unit depending on the design of the tool, may be used to communicate with the host, the receptors, and the handheld tool, and may automatically update a performance setting of the tool as needed.  The host therefore may [The calibrated sequence 34 reads on “a preset fastening task”, the control action process reads on “a lock operation”, and the host 22 external to the work area, as illustrated in figure 1, reads on “an external device”. The FCU 25 receiving information for the tool to perform the calibrated sequence and to execute the control action reads on “receiving … from an external device”.]
determining a torque specification associated with the preset fastening task, wherein the torque specification includes a target torque value; (Stencel: [0006] “Moreover, production steps are usually completed according to a particular sequence, and with potentially different settings at each of the positions in the calibrated sequence, e.g., different torque setting for the torque wrench.  Because of this, operators are ordinarily trained on the correct sequence and settings for a given production process, with the operator adjusting the settings of the tool as needed, by such means as by using an automated socket input/output (I/O) tray of the type [The torque settings for the calibrated sequence reads on “a torque specification associated with the preset fastening task”, and the torque setting at each position of the calibrated sequence read on “a target torque value”.]
configuring the electronic torque wrench with the torque specification and the lock operation; and (Stencel: [0025] “The ELPS 50 may also include a fastener control unit (FCU) 25 when the tool 16 is configured as a torque wrench as shown, with the FCU connected to the tool via a cable 70.  FCU 25 may be adapted to automatically update the assembly settings of the tool 16, such as by automatically downloading or updating torque and/or angle settings of the tool when the tool is configured as a torque wrench.  Likewise, FCU 25 may determine the torque and angle applied to any fastener 32 during installation, and by passing this data to the host 22 for validation can minimize instances of cross threading or false torque measurements.”) [The tool being configured as a torque wrench, and accordingly, being updated with torque and angle settings reads on “configuring …”.]
entering a locked state based on the lock operation. (Stencel: [0032] Within the scope of the invention, the tool 16, the host 22, the algorithm 100, the FCU 25, the core 21, the receptor(s) 13, the marker(s) 48, and the base unit 20 are the integral components of the ELPS 50.  Using the ELPS 50, the current position of the tool 16, and therefore each of the fasteners 32 being installed using the tool, are precisely determined within the cell 10 and validated against values provided by the calibrated sequence 34 (see FIG. 2).  One or more control actions can be taken at any point in the assembly process, such as but not limited to: temporarily disabling the tool 16 until the expected position or calibrated torque and angle settings for a corresponding position in the calibrated sequence 34 is verified by the host 22, displaying a message to the operator 14 on the GUI 40, temporarily disabling the tool until the correct corresponding position is achieved, activating an optional external audio/visual alarm device 41 which can be external to the cell 10, or any other desired control action.”) [Taking any one of the control actions reads on “entering a locked state”.]

Stencel does not explicitly teach: wherein the locked state disables measurement of torque by the electronic torque wrench.
Nakagawa teaches:
wherein the locked state disables measurement of torque by the electronic torque wrench. (Nakagawa: [0071] “The error monitoring unit 120 is so configured that when the detection result of the tilt detector 60 indicates that the tilt angle of the back side grip part 22 reaches .+-.5.degree., it outputs a measurement error to the output unit 300.  In the present embodiment, if the contact outputs of the tilt detecting switches 62 and 63 are turned on during the torque computation unit 110 working, the function as the torque computation unit 110 is 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Stencel and Nakagawa before them, to modify the control action or corrective action upon improper operation of the torque wrench to incorporate indicating an error message and stopping the torque computation.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve avoiding inaccurate measurement or computation of the applied torque during improper operation of the torque wrench (Nakagawa: [0071] “The error monitoring unit 120 is so configured that when the detection result of the tilt detector 60 indicates that the tilt angle of the back side grip part 22 reaches .+-.5.degree., it outputs a measurement error to the output unit 300.  In the present embodiment, if the contact outputs of the tilt detecting switches 62 and 63 are turned on during the torque computation unit 110 working, the function as the torque computation unit 110 is stopped, and instead, the LCD 310 is set to display and output a prescribed time ERROR or the like.  This is a function of the microprocessor chip 100 as the error monitoring unit 120.”; [0081] “In this way, the tightening torque T is displayed on and outputted to the LCD 310 only when tightening operation is performed at the correct grip position.  Consequently, accurate 

Regarding claim 5, Stencel and Nakagawa teach all the features of claim 1.
Stencel further teaches:
displaying a lock screen … in response to the electronic torque wrench entering the locked state. (Stencel: [0012] “An appropriate control action can be executed as needed at any point in the assembly run, such as but not limited to passage or transmission of a message directly to the operator via the GUI, temporary disablement of the tool until corrective action can be taken, the selective illumination of an audio and/or visual device separate or remote from the GUI, etc.”) [Displaying a message via GUI reads on “displaying a lock screen …”.]

Stencel does not explicitly teach: displaying a lock screen on the electronic torque wrench …
Nakagawa further teaches:
displaying a lock screen on the electronic torque wrench … (Nakagawa: [0065] The output unit 300 includes: an LCD 310 which is a liquid crystal panel for displaying and outputting measured tightening torques T, measurement errors and the like; and a buzzer 320 and an LED 330 for notifying users of respective states such as the time when the power source is turned on or off, a state when measurement can be started, the time when the tightening torque T reaches 90% with respect to the torque set value, and at the time when the tightening torques T exceeds the tightening torque set value, in the present embodiment.”)
The motivation to combine Stencel and Nakagawa, which teach the features of the present claim, as submitted in claim 1, is incorporated herein. 



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stencel, in view of Nakagawa, further in view of HSIEH (US 2009/0241743 A1), hereinafter ‘Hsieh’. Hsieh was cited in the information disclosure statements (IDS) submitted on 31 August 2020.
Regarding claim 2, Stencel and Nakagawa teach all the features of claim 1.
Stencel and Nakagawa do not explicitly teach: determining whether a communication connection between the electronic torque wrench and external device is disconnected; and wherein if the communication connection between the electronic torque wrench and external device is disconnected, then causing the electronic torque wrench to enter the locked state.
Hsieh teaches:
determining whether a communication connection between the electronic torque wrench and external device is disconnected; and wherein if the communication connection between the electronic torque wrench and external device is disconnected, then causing the electronic torque wrench to enter the locked state. (Hsieh: Abstract “An electronic torque spanner includes a spanner body and an expansion member.  The spanner body includes a driving head and a handle.  A display and control unit and a receive port are install on the handle.  The display and control unit connects with the receive port electrically.  A sensor is installed within the driving head and connects with the display and control unit electrically to transmit the operation information to display and control unit.  The expansion member corresponds with the receive port to launch the display and control unit.  The expansion member and the display and control unit transmit data each other by the receive port.  For difference purpose, the expansion [The expansion member 3 reads on “external device”,  and the connection between the expansion member 3 and the receive port 26 reads on “a communication connection between …”. Unplugging reads on “is disconnected”, and control being not functional upon unplugging reads on “to enter the locked state”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Stencel, Nakagawa and Hsieh before them, to modify the list of improper operation of the torque wrench to incorporate unplugging or disconnection of communication with the expansion member.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve theft protection by disabling the torque wrench operation upon unplugging or disconnection with the expansion .



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stencel, in view of Nakagawa, further in view of Lawton (US 2014/0238714 A1), hereinafter ‘Lawton’.
Regarding claim 3, Stencel and Nakagawa teach all the features of claim 1.
Stencel further, implicitly, teaches:
wherein the torque specification further includes a batch count, and the method further includes: determining whether a cycle count matches the batch count; and wherein if the cycle count matches the batch count, then causing the electronic torque wrench to enter the locked state. (Stencel: [0055] “At step 120, the calibrated sequence 34 is once again referenced to see if the most recently completed fastener installation N corresponds to the last or final step of the sequence 34, i.e., N.sub.F.  If so, the tool 16 is returned to its base unit 20, where it is rendered idle until the next cycle begins.  The method 100 is then finished.  Otherwise, the [Returning the tool to the base upon work sequence completion reads on “to enter the locked state”.]

Stencel and Nakagawa do not explicitly teach: wherein the torque specification further includes a batch count, and the method further includes: determining whether a cycle count matches the batch count.
Lawton teaches:
wherein the torque specification further includes a batch count, and the method further includes: determining whether a cycle count matches the batch count. (Lawton: Abstract “A tool for applying torque to workpieces, having a sensor adapted to detect a rotational parameter measured during application of torque to each of the workpieces, wherein the rotational parameter includes an amount of angular rotation applied to each of the workpieces an/or an amount of torque applied to each of the workpieces, a memory operably coupled to the sensor and including a stored number of cycles, wherein the sensor is adapted to add a cycle count to the stored number of cycles each time that the rotational parameter meets a parameter threshold to indicate a number of the workpieces in which the rotational parameter meets the parameter threshold, and an indicator adapted to indicate to a user when the parameter threshold has been met for one of the workpieces and to indicate the stored number of cycles.”; [0026] “The resetting operation is advantageous because it provides the user the ability to apply a first torque operation on a set of workpieces (e.g., a first application of 40 ft-lb of torque to a plurality of bolts for an engine head), wherein the cycles can be reset upon completion, and then apply a second torque operation to the workpieces (e.g., a second application of 80 ft-lb of torque to the same plurality of bolts for an engine head).  By using the cycle counter for the first torque [The number of workpieces reads on “a batch count”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Stencel, Nakagawa and Lawton before them, to modify determining of the sequence completion to incorporate observing cycle count to indicate that fastening of a number of workpieces has been met.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve verifying if number of appropriate workpieces that have been fastened (Lawton: [0034] “The above process can be applied to each of a plurality of workpieces that are sequentially tightened according to a specified tightening protocol.  Each time a workpiece is appropriately tightened, a cycle is added to the cycle count to indicate the number of workpieces appropriately tightened.  The user can then verify whether the specified tightening protocol was performed if the number of cycles corresponds to the number of workpieces.”).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stencel, in view of Nakagawa, further in view of Gauthier et al. (US 2016/0256989 A1), hereinafter ‘Gauthier’. Gauthier was cited in the information disclosure statements (IDS) submitted on 31 August 2020.
Regarding claim 4, Stencel and Nakagawa teach all the features of claim 1.
Stencel further teaches: determining a measured amount of torque applied to a fastener. (Stencel: [0025] “Likewise, FCU 25 may determine the torque and angle applied to any fastener 32 during installation, and by passing this data to the host 22 for validation can minimize instances of cross threading or false torque measurements.”)

Stencel and Nakagawa do not explicitly teach: determining whether the measured amount of torque exceeds the target torque value; and wherein if the measured amount of torque exceeds the target torque value, then causing the electronic torque wrench to enter the locked state.
Gauthier teaches:
determining whether the measured amount of torque exceeds the target torque value; and wherein if the measured amount of torque exceeds the target torque value, then causing the electronic torque wrench to enter the locked state. (Gauthier: [0004] “In an indicating wrench, torque value is measured and displayed on a scale.  In a torque limiting wrench, the wrench will drive the fastener until a preset torque value is reached at which point the wrench will slip and cease to transmit the torque applied.” [0157] “Accuracy of measurement of torque by sensing mechanism 2014 is .+-.1%”; [0158] “in one embodiment of the sensing mechanism [Determining over torque or torque limit reads on “determining whether the measured amount of torque exceeds the target torque value”, and putting the wrench into a slip mode and ceasing to deliver torque reads on “the locked state”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Stencel, Nakagawa and Gauthier before them, to modify torque validation to incorporate over torque situation of the torque wrench.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve determining overtightening of components during the operation of the torque wrench to fasten components (Gauthier: [0025] “Securing the fastening components at a desired torque setting allows for secure attachment of the components and any structures related thereto without under-tightening or over-tightening the components.”).



Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stencel, in view of Nakagawa, further in view of Cutler et al. (US 2007/0272423 A1), hereinafter ‘Cutler’. Cutler was cited in the information disclosure statements (IDS) submitted on 31 August 2020.

Regarding claim 6, Stencel and Nakagawa teach all the features of claim 1.
Stencel and Nakagawa do not explicitly teach: activating a haptic vibrator of the electronic torque wrench in response to the electronic torque wrench entering the locked state.
Cutler teaches:
activating a haptic vibrator of the electronic torque wrench in response to the electronic torque wrench entering the locked state. (Cutler: [0077] “Similarly, an audible alert indicator 44 embodiment may use different tones for an approaching limit, at limit, or over-limit condition.  In yet another embodiment, the alert indicator 44 may take the form of vibration device or other tactile device vibrates at different rates or otherwise variably signals to indicate different torque conditions.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Stencel, Nakagawa and Cutler before them, to modify operator interface of the torque wrench to incorporate vibration as an alert indication.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing a comprehensive alert mechanism for an operator by including a tactile alert (Cutler: [0084] “The system will reduce the possibility of the technician applying torque levels inconsistent with 

Regarding claim 7, Stencel and Nakagawa teach all the features of claim 1.
Stencel and Nakagawa do not explicitly teach: illuminating a light emitting diode of the electronic torque wrench in response to the electronic torque wrench entering the locked state.
Cutler teaches:
illuminating a light emitting diode of the electronic torque wrench in response to the electronic torque wrench entering the locked state. (Cutler: [0091] “The tool can provide one or more of the following alert indicators.  When the preset torque setting is achieved from force applied to the wrench by the user the wrench provides a visual indicator.  The indicator is in the form of an LED display of lights, advancing from one to three yellow torque approach indicators, a green indicator light for reaching the target torque value, and a red indicator light indicating an over torque condition.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Stencel, Nakagawa and Cutler before them, to modify operator interface of the torque wrench to incorporate vibration as an alert indication.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve providing a 



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W CHOI/Examiner, Art Unit 2116